Citation Nr: 0408794	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  99-23 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for schizoaffective 
disorder, formerly diagnosed as dysthymia, currently 
evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The appellant served on active duty from August 1976 to 
November 1977, with additional service in the National Guard 
in 1984.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied an evaluation 
in excess of 50 percent for the appellant's psychiatric 
disorder.

This case was previously before the Board.  In January 2001, 
the Board remanded the case to the RO to schedule the veteran 
for a VA psychiatric examination.  That development has been 
accomplished.  In a February 2003 decision, the Board denied 
the veteran's claim for an evaluation in excess of 50 percent 
for schizoaffective disorder, formerly diagnosed as 
dysthymia.  That decision was appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In a September 
2003 order, the Court vacated the Board's decision and 
remanded the case back to the Board with instructions that it 
readjudicate the claim in accordance with the parties' Joint 
Motion for Remand (Joint Motion).  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

In this case, the RO notified the appellant of the applicable 
provisions of the VCAA.  As pointed out in the Joint Motion, 
however, VA failed to notify him of the division of 
responsibility between the VA and himself in obtaining the 
evidence required to prove his claim.  In Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002), the Court held 
that the failure by the Board to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform the claimant which 
evidence the VA will seek to provide and which evidence the 
claimant is to provide, is remandable error.  This procedural 
error must be addressed prior to final appellate review by 
the Board.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should consider the appellant's 
claim under the VCAA.  In doing so, the 
RO should ensure that the notification 
and assistance requirements of the VCAA 
are satisfied, including notifying the 
appellant of the division of 
responsibilities between the VA and the 
appellant in obtaining evidence in 
support of his claim.  The RO should 
ensure that all of the VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A, and any 
applicable legal precedent.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to afford the appellant due 
process of law and to comply with an order of the Court.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




